Citation Nr: 0740046	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-06 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine, claimed as 
lumbosacral strain.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, claimed as lumbosacral strain.
 
3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss. 

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.    

6.  Entitlement to service connection for degenerative 
arthritis of the thoracic spine.

7.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and April 2007 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of an initial rating in excess of 30 percent for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A rating decision dated in January 1989 denied claims of 
service connection for lumbosacral strain and hearing loss; 
that rating decision is the last final disallowance on the 
merits of those claims.  

2.  Evidence received since the January 1989 rating denials 
is not cumulative or redundant, is new, and material to the 
issues, and raises the possibility of substantiating the 
claims of service connection for degenerative joint disease 
of the lumbar spine, claimed as lumbosacral strain, and 
bilateral hearing loss.

3.  Degenerative joint disease of the lumbar spine is not 
shown during service or to a compensable degree within one 
year after service; the preponderance of the competent 
medical evidence as a whole establishes that there is not an 
etiological relationship or medical nexus between 
degenerative joint disease of the lumbar spine, claimed as 
lumbosacral strain, and the veteran's military service. 

4.  Bilateral hearing loss and tinnitus are not shown during 
service or to a compensable degree within one year after 
service; the competent medical evidence establishes that 
there is not an etiological relationship or medical nexus 
between bilateral hearing loss and tinnitus and the veteran's 
military service.

5.  Degenerative joint disease of the thoracic spine is not 
shown during service or to a compensable degree within one 
year after service; the preponderance of the competent 
medical evidence as a whole establishes that there is no 
etiological relationship or medical nexus between the 
veteran's current degenerative joint disease of the thoracic 
spine and the veteran's military service.   


CONCLUSIONS OF LAW

1.  Evidence received since the January 1989 rating decision 
which denied entitlement to service connection for 
lumbosacral strain and hearing loss, is new and material, and 
the claims of service connection for degenerative joint 
disease of the lumbar spine, claimed as lumbosacral strain, 
and bilateral hearing loss are reopened.  38 U.S.C.A. §§ 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 
3.159, 20.1103 (2007).

2.  Degenerative joint disease of the lumbar spine, claimed 
as lumbosacral strain, was not incurred in or aggravated by 
service; nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

3.  Bilateral hearing loss and tinnitus were not incurred in 
or aggravated by service; nor may service incurrence be 
presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007). 

4.  Degenerative joint disease of the thoracic spine was not 
incurred in or aggravated by service; nor may service 
incurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been received to 
reopen claims for service connection for lumbar spine 
disorder and bilateral hearing loss

In a January 1989 rating decision, the RO denied the 
veteran's claims of service connection for lumbosacral strain 
and hearing loss.  Service connection for lumbosacral strain 
had been previously denied by the Board in a June 1976 
decision.  The evidence at the time of the January 1989 
rating denial included the veteran's service medical records 
which revealed no evidence pertaining to the lumbar spine or 
hearing loss.  Post-service records showed a history of 
lumbosacral strain.  The VA examiner who conducted the 
September 1988 VA examination concluded that the veteran's 
audiometry disclosed an essentially normal ear examination.  
The veteran was notified of the determination in January 
1989.

A timely notice of disagreement or substantive appeal of the 
January 1989 rating denials was not forthcoming, and the 
decision denying service connection for lumbosacral strain 
and hearing loss became final.

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2007).

The veteran attempted to reopen his claims regarding service 
connection for degenerative joint disease of the lumbar 
spine, claimed as lumbosacral strain, and bilateral hearing 
loss in January 2004.  The additional evidence received at 
that time and since then, includes medical findings revealing 
diagnoses of degenerative joint disease of the lumbar spine, 
and increased levels of hearing loss, bilaterally. 

In order to reopen a previously and finally disallowed claim, 
the first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis.  
When making the determination of whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If new and 
material evidence has been received, then the claim will be 
evaluated on the merits, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.

New and material evidence is defined by regulation as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

The additional evidence received since the January 1989 
rating denials includes diagnoses and findings that are 
different from those shown at the time of the last final 
disallowance of the pertinent claims.  Specifically, a 
diagnosis of bilateral hearing loss disability has been 
assigned, in addition to changed diagnoses relating to the 
veteran's spine.  In addition, medical opinion relating 
current spinal disorders to the veteran's service have been 
added to the record.  It has been held that where a claim for 
service connection has been denied, and a current claim 
contains a different diagnosis, even one producing the same 
symptoms in the same anatomic system, a new decision on the 
merits is required.  Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996).

The Board is compelled to conclude that the additional 
evidence received is new in that it is neither cumulative nor 
redundant, and also that it is material since the evidence 
raises the possibility of substantiating the claims of 
service connection for degenerative joint disease of the 
lumbar spine, claimed as lumbosacral strain and bilateral 
hearing loss.  38 C.F.R. § 3.156(a). 

The Board finds that the claims of service connection for 
degenerative joint disease of the lumbar spine, claimed as 
lumbosacral strain, and bilateral hearing loss, are reopened.  
Those issues will be addressed on the merits separately 
herein. 

II.  Claim for service connection, degenerative joint 
disease, lumbar spine

The veteran asserts that his current degenerative joint 
disease of the lumbar spine is the result of an automobile 
accident that he was involved in during military service.  

It is noted that service connection is warranted if it is 
shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service, or 
for aggravation of a preexisting injury or disease in active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran had active and continuous military service 
for 90 days or more during a period of war, and degenerative 
joint disease or arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in, or aggravated by, service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service medical records show that in March 1970, the veteran 
received treatment for injuries sustained in a motor vehicle 
accident.  Clinical findings and complaints concerning the 
accident were limited to the neck and upper back.  The 
diagnosis was limited to cervical strain.  The veteran's 
entire service medical records are negative for any 
complaints, findings, or diagnoses referable to the lumbar 
spine, including lumbosacral strain or degenerative joint 
disease.  The interim post-service record is absent for any 
pertinent findings. 

Private and VA clinical records from March 1975 show that the 
veteran received treatment for low back pain symptoms, 
initially diagnosed as lumbar muscle spasms.  A history of 
back injuries in May and September 1975 were reported.  At a 
VA medical examination in September 1975, the veteran 
reported that in Vietnam in 1969, while unloading ammunition 
from a truck, he was given a heavy load which he was not 
expecting and injured his back.  He indicated that while 
receiving treatment at a dispensary he was informed that he 
had a spasm.  He pointed to the upper lumbar and lower dorsal 
area.  The diagnoses assigned were lordosis of the 
dorsolumbar spine with fibromyositis of paravertebral muscles 
with residuals, lumbosacral strain with residuals, and, 
possible congenital pars defect L-5 on radiologic 
examination. 

In VA compensation and pension claim application forms 
received in 1975 and 1976, the veteran reported a history of 
back symptoms in January 1969, sustained while lifting 
ammunition for artillery batteries in Vietnam.  In September 
1988, at a VA medical examination, the veteran reported a 
history of a back injury in 1969.  An X-ray of the lumbar 
spine was normal.  Private clinical records through 2002 show 
treatment for low back complaints.

In a July 2002 statement from a private chiropractor, it was 
reported that X-rays revealed a mild break or interruption of 
the line demonstrating integrity of the spinal ligaments of 
the veteran's cervical and lumbar spine, likely caused by his 
auto accident in 1970.  It was stated that the trauma would 
cause increased osteoarthritis in the low back.  

In a February 2004 VA medical examination report, it was 
revealed that the veteran had lumbar pain with radiculopathy, 
and mild degenerative joint disease of the lumbar spine.  In 
a VA medical examination report of the spine in February 
2005, the veteran indicated that he was involved in a motor 
vehicle accident in 1970, initially injuring his neck with 
lumbar pain occurring one week later.  Degenerative changes 
of the lumbar spine on an X-ray were reported.  The examiner 
opined that it was not likely that the veteran's lumbar spine 
degenerative changes were caused by or the result of an 
automobile accident in 1970.  It was stated that although the 
veteran could have mechanical back pain resulting from an 
automobile accident, it was not likely that his mild 
degenerative changes resulted from an accident more than 30 
years ago, and that the current changes in the veteran's 
lumbar spine were likely age-related changes. 

In an April 2005 statement, a private chiropractor indicated 
that lumbar spine radiologic examination demonstrated a loss 
of lordosis with disc space narrowing and lumbar degenerative 
disease with spur formation from loss of mechanics due to the 
auto crash.   

In a February 2006 VA medical opinion, a VA physician stated 
that he had reviewed the claims folder and considered the 
findings from a private clinician who attributed the 
veteran's lumbar spine disorder to a 1970 automobile 
accident.  The VA physician stated that the private 
clinician's findings did not include any rationale, and that 
after a review of the claims file he was not prepared change 
a previous opinion from a VA clinician on the matter.  The 
examiner stated that it was common to see degenerative 
changes with facet hypertrophy in the lumbar spine both in 
people who had been in automobile accidents as well as those 
who had not.  The VA physician stated that there was not 
sufficient medical evidence to change the opinion of a VA 
clinician stating that the veteran's lumbar spine conditions 
were unlikely related to military service.  

Analysis       
      
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341, 346 (1999).

A necessary requirement of service connection is medical 
evidence of current disability. Clinical findings in this 
record confirm current medical evidence of the veteran's 
lumbar spine disability, including degenerative changes. The 
veteran meets the initial requirement of service connection, 
specifically, medical evidence of current disability. 

The veteran's service medical records clearly show that he 
was involved in a motor vehicle accident in March 1970.  The 
service records are limited to treatment for pathology of the 
neck and upper back diagnosed as cervical strain.  The 
service records are absolutely negative for any complaints, 
findings, or diagnoses referable to the lumbar spine, 
including degenerative joint disease of the lumbar spine.  In 
addition, degenerative joint disease of the lumbar spine is 
not shown during service or for that matter to a compensable 
degree within one year after service.  38 U.S.C.A. § 1101.  
As a result, it must be concluded that medical evidence of 
in-service incurrence of a claimed lumbar spine disability, 
the second necessary requirement of service connection, is 
not shown. 

It is noted that the veteran's combat status is recognized by 
VA, yet there is no indication from the record or through any 
lay testimony that the claimed lumbar spine disability is 
consistent with circumstances, conditions or hardships of 
combat, necessitating consideration of 38 U.S.C.A. § 1154 
(b). 

With respect to an etiological or medical nexus between the 
veteran's claimed lumbar spine disability and his period of 
service, it is duly noted that a private clinician has 
opined, in separate statements, that the veteran's lumbar 
spine disorder is related to the automobile accident that he 
was involved in during service, in March 1970.  This medical 
opinion is favorable to the veteran's claim, and is 
considered positive evidence. 

However, it is also noted that the Board is not required to 
accept the medical authority supporting a claim, it must 
provide its reasons for rejecting such evidence and, more 
important, must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate decision.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  The Board is 
required to assess the credibility and weight to be given to 
the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  Also, the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  

While private clinicians have offered favorable evidence 
relating the veteran's current lumbar spine disability to a 
service automobile accident, it is noted that the opinions on 
the matter are not supported by any rationale.  The private 
medical opinions offered do not include any pertinent medical 
etiological discussion in support of the conclusion that the 
veteran's March 1970 automobile accident and his lumbar spine 
disability are etiologically related.  

Further, there is no indication from the record that the 
private clinicians had use of the veteran's claims file or 
service medical records to support their opinions.  The 
clinicians' opinions appear solely based on the veteran's 
reported medical history, which from a review of the record 
and the veteran's own assertions regarding the actual onset 
of a lumbar spine injury appear rather contradictory and 
equivocal.  The veteran, in the past, consistently reported a 
low back injury in 1969 as the onset of lumbar pathology.  In 
addition, it must also be noted that the clinical record 
reveals evidence of intervening low back injuries occurring 
in 1975.  Additionally, the clinicians providing the 
favorable medical opinions did not address the unfavorable 
radiologic examination evidence in 1975 and 1988.  Lack of 
discussion of the evidence as a whole, in additional to lack 
of discussion of rationale, greatly diminishes the probative 
value and weight of the favorable opinions.

While the veteran has asserted that his lumbar spine 
pathology is related to service, it is noted that where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on the foregoing, the Board finds that a lumbar spine 
disability, including degenerative joint disease of the 
lumbar spine is not shown during service or to a compensable 
degree within one year after service.  The preponderance of 
the overall competent medical evidence, the medical evidence 
as a whole, establishes that there is no etiological 
relationship or medical nexus between the veteran's current 
degenerative joint disease of the lumbar spine, claimed as 
lumbosacral strain, and the veteran's military service.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, the preponderance of the 
evidence is against the appellant's claim, and that doctrine 
is not applicable in the current appeal.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Service connection for degenerative joint disease of the 
lumbar spine, claimed as lumbosacral strain is denied.  

II.  Service Connection for Bilateral Hearing Loss
   
The veteran maintains that his current bilateral hearing loss 
is related to noise exposure that he sustained during his 
period of military service.  Where a veteran had active and 
continuous military service for 90 days or more during a 
period of war, and sensorineural hearing loss (as organic 
diseases of the nervous system) becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in, or aggravated by, service, even though there is 
no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

For the purposes VA benefits, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service records reveal a July 1968 service induction report 
of medical history, in which the veteran had reported 
occasional sinusitis and colds with otitis.  The induction 
physical examination report revealed normal hearing.  The 
veteran's service separation medical history and physical 
examination s are negative for any complaints, findings or 
diagnoses referable to bilateral hearing loss.    

Service records show that the veteran's service occupational 
specialty was as an ammo handler.  Records confirm that his 
service unit was exposed to mortar and rocket attacks.   In a 
VA Application for Compensation or Pension, VA Form 21-526, 
received in February 1983, the veteran reported a condition 
of the right ear drum occurring in 1969, while in the 
Republic of Vietnam; there is no evidence that the veteran 
reported this disorder prior to 1983.   

At a VA medical examination in September 1988, the veteran 
reported suffering from artillery and cannon fire in Vietnam, 
and that he had hearing loss aggravated by weapon fire.  An 
audiological examination revealed very mild sensorineural 
hearing loss in the right ear and mild hearing loss in the 
left ear. 

The reported of VA audiological examination performed in 
January 2005 noted that the veteran's service medical records 
were reviewed.  The veteran reported exposure to weapons fire 
while in the military.  He complained of hearing loss 
attributed to noise exposure in service.  Audiometric testing 
revealed that pure tone thresholds, in decibels, tested at 
500, 1000, 2000, 3000, and 4000 Hz, were: 25, 20, 25, 30, and 
40 dB in the right ear, and 30, 30, 40, 60, and 50 dB in the 
left ear.  

It was reported that that the veteran had mild sensorineural 
hearing loss in the right ear, and moderately severe hearing 
loss in the left ear.  It was opined by the examiner that 
based on the veteran's subjective report, service medical 
records, and the audiological evaluation, the veteran's 
hearing loss was not caused by or exacerbated by noise 
exposure experienced while serving in the military.  A 
private audiological examination in March 2007 confirmed 
bilateral hearing loss.   

Analysis 

The veteran's current audiological examination records reveal 
bilateral hearing loss meeting the criteria of 38 C.F.R. § 
3.385, specifically, there were auditory thresholds in the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz for both 
ears were at least 40 decibels or greater.  The first 
requirement of a claim for service connection, diagnosis of a 
current disability is met.  Pond, supra.

The veteran's service occupational specialty was an ammo 
handler, suggesting acoustic trauma exposure in service.  His 
combat status is verified and acoustic trauma exposure is 
consistent with the circumstances, conditions or hardships of 
combat, necessitating consideration of 38 U.S.C.A. § 1154 
(b).  As result, there is medical evidence, or lay testimony, 
of in-service incurrence of bilateral hearing loss, 
satisfying the second necessary criteria for service 
connection. 

The Board notes that the provisions of 38 U.S.C.A. § 1154 do 
not obviate the requirement that a veteran must submit 
medical evidence of a causal relationship between his current 
condition and service.  See Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).  Review of the clinical data shows that it 
is absent for any medical evidence linking the veteran's 
current bilateral hearing loss to his period of service.  
Further, the veteran's hearing loss is first shown some 18 
years after his separation from military service.  A VA 
audiologist, after review of the claims file, has opined that 
the veteran's current bilateral hearing loss was not caused 
by noise exposure in service.  In fact, there is no medical 
evidence or medical opinion to the contrary. 

The Board acknowledges the veteran's belief and his 
assertions that his bilateral hearing loss was caused by 
noise exposure in service.  However, his assertions are not 
considered competent evidence.  Espiritu, supra.  There is no 
medical evidence in support of his assertions.  In 
particular, the Board notes that the veteran did not report 
any hearing loss or complaints about his ears at the time of 
a 1975 application for benefits for other disorders, and did 
not report hearing loss during his 1975 VA examination or in 
statements submitted after that examination.  There are no 
notations of complaints of hearing loss or difficulty in 
private clinical records dated from 1975 to 1983.  The Board 
finds that the lack of evidence that the veteran reported 
hearing loss proximate to service contradicts the veteran's 
current statements that he has had a hearing loss since his 
service.  The probative value of the veteran's lay statements 
as to the onset of hearing loss are greatly diminished by 
this inconsistency between the veteran's current statements 
and the clinical records during the pertinent time period.

The Board finds that bilateral hearing loss is not shown 
during service to a compensable degree within one year after 
service; competent medical evidence of an etiological 
relationship or medical nexus between bilateral hearing loss 
and service is not shown.  The preponderance of the evidence 
is against the veteran's claim. Gilbert, supra.  Service 
connection for bilateral hearing loss is not warranted.

III.  Service Connection for Tinnitus
       
The veteran asserts that he has tinnitus that is related to 
his period of military service.  Service medical records are 
devoid of any complaints, findings or diagnoses referable to 
tinnitus.  The veteran's service occupational specialty 
included time as an ammo handler; he was involved in combat 
while in Vietnam.  

At a September 1988 VA audiological examination, the veteran 
complained of bilateral tinnitus.  In a January 2005 VA 
audiological examination, the veteran complained of tinnitus 
since Vietnam.  He attributed his tinnitus to noise exposure 
sustained in service.  It was reported that the veteran's 
claims folder was reviewed by the examiner.  The examiner 
opined that based on the veteran's subjective report, his 
medical records, and the audiological evaluation, his 
tinnitus was not caused by noise exposure experienced while 
in the military.

Analysis                

The veteran has tinnitus, confirmed through clinical 
findings.  The veteran meets the first necessary criteria of 
service connection, medical evidence of current disability. 
Pond, supra.

The veteran was an ammo handler in service and has combat 
status consistent with the circumstances, conditions or 
hardships of combat, necessitating consideration of 
38 U.S.C.A. § 1154 (b).  He meets the necessary criteria of 
service connection that there be in-service incurrence of 
tinnitus.

Preliminarily it is noted that there is no medical evidence 
of tinnitus disability during service or within one year of 
after his separation from service.  Tinnitus was first 
reported approximately 18 years after the veteran's 
separation from service.  In particular, the Board notes that 
the veteran did not report tinnitus at the time of a 1975 
application for benefits, and did not report tinnitus during 
his 1975 VA examination or in statements submitted after that 
examination.  There are no notations of complaints of 
tinnitus in private clinical records dated from 1975 to 1983.  
The Board finds that the lack of evidence that the veteran 
reported tinnitus proximate to service or until more than 18 
years had elapsed contradicts the veteran's current 
statements that he has had tinnitus since his service.  The 
probative value of the veteran's lay statements as to the 
onset of tinnitus are greatly diminished by this 
inconsistency between the veteran's current statements and 
the clinical records during the pertinent time period.

Further, addressing the third necessary criteria of service 
connection, there is absolutely no medical evidence of an 
etiological relationship between the veteran's current 
tinnitus and his period of military service.  A VA 
audiological examiner has opined that there is no 
relationship between the veteran's tinnitus and noise 
exposure during the veteran's military service.  There is no 
medical evidence or medical opinion to the contrary. 

The Board is aware that the veteran has asserted that his 
tinnitus is related to noise exposure that he sustained 
during service.  Where there is competent evidence of a 
current disability and evidence indicating an association 
between the disability and active service, there must be 
competent evidence addressing whether a nexus exists.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Here 
however, a VA examiner has opined that there is no 
etiological relationship between current tinnitus and 
service.  Also, the veteran is not competent to provide 
evidence regarding diagnosis or etiology. Espiritu, supra.  

The Board is compelled to conclude that tinnitus is not shown 
during service or to a compensable degree within one year 
after service; competent medical evidence of an etiological 
relationship or medical nexus between tinnitus and tinnitus 
and service is not shown.  The preponderance of the evidence 
is against the veteran's claim. Gilbert, supra.  Service 
connection for tinnitus is not warranted.
        
III.  Service Connection for Degenerative Arthritis of the 
Thoracic Spine  

It is maintained by the veteran that his current disability 
of the thoracic spine is the result of an automobile accident 
that was involved in during service in 1970.  Service medical 
records show that in March 1970, the veteran received 
treatment for injuries sustained in an automobile accident 
when he was struck from behind, while in his vehicle.  The 
veteran reported cervical and thoracic spine, upper back 
pain.  Physical examinations revealed tenderness at right T1-
T2.  A thoracic spine X-ray was negative.  The diagnosis was 
cervical strain.  The veteran's separation physical 
examination records were negative for any complaints or 
diagnoses referable to the thoracic spine.

In May 1975, a private medical record shows that the veteran 
received treatment for pain in the thoracic area in the level 
of the lower scapula after lifting a dresser at work.  Mild 
muscle spasm was reported on examination.  The diagnostic 
impression was M-L strain secondary to lifting.  In a July 
1975 private clinical entry it was reported that the veteran 
had injured his back again.   

At a VA medical examination in September 1975, the veteran 
reported a history of a back injury to 1960 while loading 
ammunition.  He indicated that he had pain pointing to the 
upper lumbar and lower dorsal areas.  An X-ray of the 
thoracic spine was normal.  The diagnosis was lordosis of the 
dorsolumbar spine with fibromyositis of paravertebral muscles 
with residuals.  

Private clinical records in the late 1990's report the 
veteran received treatment for mid-back pain.  In a June 2002 
statement form a private chiropractor, it was reported that 
the veteran had sublations and myalgias of the cervical and 
thoracic spine secondary to old whiplash injuries of the 
spinal column.  

In a July 2002 medical statement a private orthopedist stated 
that the veteran would have an increased osteoarthritis and 
pain in the thoracic (spine) due to an accident in May 1970.  
At a VA medical examination of the spine in February 2004, it 
was reported that the veteran claimed service connection for 
the thoracic spine due to a motor vehicle accident in 1970.  
Degenerative joint disease of the thoracic spine on X-ray was 
reported. 

In January 2005, a VA medical examination of the thoracic 
spine was performed.  The examiner reported that the claims 
folder was reviewed. The veteran reported his c history.  The 
diagnoses included thoracic spine, mild degenerative changes, 
per X-ray February 2004.  The examiner opined that it was not 
likely that the veteran's thoracic spine degenerative changes 
are caused by or as a result of an automobile accident in 
March of 1970.  It was stated that although the veteran could 
have mechanical back pain resulting from an automobile 
accident, it was not likely that his mild degenerative 
changes resulted from an accident more than 30 years ago, 
these were likely age-related changes.

In a February 2006 VA medial opinion, a VA physician reviewed 
the claims folder, and stated that an opinion from a private 
chiropractor that the findings in the veteran's spine were 
due to an automobile injury were not supported by any 
rationale.  The physician stated that he was not prepared to 
change the opinion on the matter from the previous VA 
clinician.  He opined that it was common to see degenerative 
changes in the thoracic spine with osteophytosis in patients 
who had been involved in motor vehicle accidents, and also 
patients who have not been in motor vehicle accidents.  The 
VA clinician who reviewed the claims file, the medical 
opinion by the private chiropractor, and the post-service 
clinical evidence, opined that the medical evidence was 
insufficient to change the VA clinician's opinion that the 
thoracic spine condition is unlikely related to military 
service.     
 
Analysis        

The veteran has current disability of the thoracic spine, 
meeting the first criteria necessary for a claim of service 
connection, the requirement that there be evidence of current 
disability.  In addition, service medical records show 
treatment for complaints of pain in the upper back or 
thoracic spine following the motor vehicle accident in 1970.  
Therefore, the veteran also meets the second criteria of 
service connection, medical evidence of in-service 
incurrence. 

The record reveals that in May 1975, almost 5 years after the 
veteran's separation from service, there is medical evidence 
of an intervening thoracic spine injury, with lordosis of the 
dorsolumbar spine subsequently reported.  It is noteworthy 
that degenerative joint disease of the thoracic spine is 
first shown in 2002, more than 30 years after the veteran's 
service discharge.  

The clinical data includes medical evidence favorable to the 
veteran's claim, specifically statements from private 
clinicians attributing the veteran's thoracic spine 
disability to a whiplash injury sustained by the veteran in a 
1970 automobile accident while in service.  While the Board 
is not required to accept the medical authority supporting a 
claim, it must provide its reasons for rejecting such 
evidence and, more important, must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision.  See Hayes, supra. 

In the case, the record also includes statements from VA 
clinicians which sharply contrast with the private opinions 
favorable to the veteran's claim.  The VA examiners indicated 
that the private chiropractor's medical opinion on the 
etiology of the veteran's thoracic spine disorder is without 
rationale, and that the veteran's thoracic spine disability 
is not likely related to the automobile injuries he sustained 
in 1970. 

There is no indication from the record that the private 
clinicians had use of the veteran's records to support their 
opinions, nor is there evidence of supporting rationale for 
the opinion that the service automobile accident and the 
current degenerative arthritis of the thoracic spine are 
related.  The totality of this evidence, including medical 
evidence of an intervening thoracic spine injury, 5 years 
after service without previous post-service complaints or 
findings, is both substantial and persuasive. 

The veteran's lay assertion concerning the etiology of his 
thoracic spine disability have been considered by the Board.  
However, the veteran is a layperson and as such he is not 
competent to testify to a medical diagnosis or etiology.  See 
Espiritu, supra. 

Based on the foregoing, the Board is compelled to find that 
degenerative joint disease of the thoracic spine is not shown 
during service or to a compensable degree within one year 
after service; nor does the overall competent medical 
evidence show an etiological relationship or medical nexus 
between degenerative joint disease of the thoracic spine and 
service.  The weight of the evidence is against the veteran's 
claim.  Gilbert, supra.  Service connection for degenerative 
joint disease of the thoracic spine is denied.      
    
Duty to Assist and Notify 

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In particular, as 
each request by the veteran to reopen a claim has been 
granted, no further discussion of VA's compliance with notice 
specific to requests to reopen is required.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006)(VA must provide claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denials of the claim(s) for which reopening is 
sought).  

A letter from the RO dated in January 2004 provided the 
veteran with an explanation of the types of evidence 
necessary to substantiate claims for service connection, as 
well as an explanation of what evidence was to be provided by 
him, what evidence the VA would attempt to obtain on his 
behalf.  That letter also made it clear that the veteran 
should submit any additional evidence that he had in his 
possession, although the letter did not include those 
specific words.  A supplemental statement of the case issued 
in July 2007 provided additional notice regarding assignment 
of ratings and effective dates.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The veteran has been given a full opportunity to submit 
evidence, and his claims have been adjudicated.  The veteran 
has not claimed any prejudice as a result of the timing of 
the letters, and the Board finds no reason to believe than 
any prejudice occurred.  The Board concludes, therefore, that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  The veteran has been afforded medical 
examinations. The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

   
ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for degenerative 
joint disease of the lumbar spine, to this extent the appeal 
is granted.  

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is denied.
 
New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss, to this extent the appeal is granted.  

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.    

Entitlement to service connection for degenerative arthritis 
of the thoracic spine is denied.



REMAND

In an April 2007 rating decision, the veteran was granted 
service connection for PTSD, evaluated as 30 percent 
disabling effective January 15, 2004.   

Received at the Board in September 2007 were additional VA 
records along with a statement from the veteran's accredited 
representative that can only be construed as a notice of 
disagreement with the April 2007 rating decision award of 
service connection for PTSD. The filing of a notice of 
disagreement initiates the appeal process. See Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).

VA has not yet issued a statement of the case as to the issue 
of entitlement to a rating in excess of 30 percent for PTSD. 
The Board is, therefore, obligated to remand this issue. See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran and his 
representative a Statement of the Case 
addressing the issue of entitlement to a 
rating in excess of 30 percent for PTSD. 
Include notice of the time limit within 
which an adequate substantive appeal must 
be filed in order to perfect an appeal of 
this issue. Thereafter, the issue is to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

2.  Thereafter, if necessary, the claim is 
to be returned to the Board, following 
applicable appellate procedure. The 
veteran need take no action until he is so 
informed. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


